Citation Nr: 1631907	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-29 332	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the withholding of Department of Veterans Affairs (VA) disability compensation payments to recoup the separation pay the Veteran received from the service department was proper.

(The Veteran's claims for an initial increased evaluation for the service-connected lumbar spine disability, for a separate evaluation for the neurological manifestations of that disability and for a total rating based on individual unemployability (TDIU) are the subject of a separate decision by the Board of Veterans' Appeals.) 


REPRESENTATION

Appellant represented by:	Cheryl Rene King, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from December 1980 to October 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the appellant's claim of entitlement to a low back disorder was granted; the RO assigned a 20 percent evaluation for that disability, effective from March 2009.  The RO also determined that the $13,141.59 that the Veteran had received in separation pay from the service department would be withheld from his disability benefit payments.

In May 2016, the Veteran presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1980 to October 1993; upon separation from active service in October 1993, the Veteran received severance pay in the amount of $13,141.59. 

2.  By a rating decision dated in May 2010, service connection for a lumbar spine disability was granted and a 20 percent disability rating was awarded effective March 18, 2009. 

3.  In May 2010, the RO notified the Veteran that money from his VA disability payments was being withheld until the full amount of his disability severance pay was recouped.  


CONCLUSION OF LAW

The recoupment of severance pay in the amount of $13,141.59 through withholding of the Veteran's VA disability compensation payments was proper.  10 U.S.C.A. §§ 1174, 1212 (West 2014); 38 C.F.R. § 3.700 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, the critical facts in the matter of the withholding of the Veteran's compensation benefit payments for the recoupment of his severance pay are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VA's duty to notify and assist a claimant does not affect an issue on appeal when the matter is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VA's duty to notify or duty to assist are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

II.  Merits of the Claim

The Veteran disputes VA's decision to recoup $13,141.59 from his service-connected disability compensation payments. 

The recoupment of a veteran's severance pay from VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The recoupment of severance pay is controlled by 38 C.F.R. § 3.700(a)(3) which provides that where entitlement to disability compensation was established on or after September 15, 1981, a veteran may receive disability compensation for disability incurred or aggravated by service prior to the date of receipt of the severance pay, but VA must recoup from that disability compensation an amount equal to the severance pay.  38 C.F.R. § 3.700(a)(3).  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Id.

In addition, 38 C.F.R. § 3.700(a)(5)(i), provides that where entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.

VA's General Counsel has concluded that VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992).  In addition, the VA General Counsel held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.  See VAOGCPREC 14-96, 61 Fed. Reg. 66750 (1996).  

The appellant was separated from active service in October 1993.  His DD Form 214 indicates that he received severance pay in the amount of $13,141.59.  During his May 2016 Board videoconference hearing, the appellant stated that he agreed with the amount of separation pay.  See Hearing Transcript p. 8.

In a May 2010 rating decision, the appellant was granted service connection for a lumbar spine disability, effective from March 18, 2009.  In a May 2010 letter, the appellant was notified that VA had to hold back his VA compensation benefits until the separation pay was paid back.  

The evidence of record includes a VA award print generated in July 2015.  This document showed the VA disability payments due and received as of that date and reflects that $13,091 had been recouped between April 2009 and September 2013.  

The recoupment of an amount equivalent to the appellant's severance pay from his VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the overpayment of VA compensation in the amount of severance pay received by withholding in monthly allotments payments of disability compensation benefits is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3) and (5).

The Board is sympathetic to the Veteran's financial situation.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations that were discussed above.  The Board finds that the law as enacted by Congress and implemented by VA regulation has been correctly applied in this case.  The recoupment of the amount of separation pay from payments of VA disability compensation benefits is required by law.  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Recoupment of the Veteran's severance pay from his VA disability compensation payments was proper; the appeal is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


